Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8, 15, 21-23, 30 and 36-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alden (US 2004/0198436).

Claim 8: Alden teaches a headset, the headset comprising:
a pair of speakers configured to output sound according to one or more of a game signal, a chat signal, a microphone signal and an external audio signal (Alden Abstract; Figure 8; Elements 30, 32);
a microphone configured to generate the microphone signal according to a voice of a user (Alden Figure 8: Elements 17, 29; Paragraph [0035] );
an RF circuit (Alden Figure 8: Elements 76, 78;); and
a signal processor configured to selectively manage the communication of one or more of the game signal, the chat signal, the microphone signal and the external audio signal (Alden Abstract; Figure 7: Element 66; Paragraphs [0011], [0014], [0036]).

Claim 15: Alden teaches the headset of claim 8, wherein the external audio signal is from a mobile device (Alden Abstract; Figures 1, 4, 8).

Claim 21: Alden teaches the headset of claim 8, wherein the external audio signal is from a mobile device, and the RF circuit is configured to transmit the microphone signal to the mobile device (Alden Abstract; Figure 8; Elements 15, 17, 18, 76, 78; Paragraphs [0026], [0039]).

Claim 22: Alden teaches the headset of claim 8, wherein the headset comprises a switch configured to select the external audio signal (Alden Figures 6-8: Elements 58, 68, 72; Paragraphs [0036]-[0038]).

Claim 23: Alden teaches a method for operating a headset, the method comprising: 
selectively managing, via a signal processor and an RF circuit(Alden Figure 8: Elements 66, 76, 78;), the communication of one or more of a game signal, a chat signal, a microphone signal and an external audio signal (Alden Abstract; Figures 7, 8: Element 17, 29, 66; Paragraphs [0011], [0014], [0035], [0036]); and 
outputting sound, via a pair of speakers, according to one or more of the game signal, the chat signal, the microphone signal and the external audio signal (Alden Abstract; Figure 8; Elements 30, 32);

Claim 30: Alden teaches the method of claim 23, wherein the external audio signal is from a mobile device (Alden Abstract; Figure 8 & McLoone Col 3:14-27; 3:64-4:14).
.
Claim 36: Alden teaches the method of claim 23, wherein the external audio signal is from a mobile device, and the method comprises transmitting the microphone signal to the mobile device. (Alden Abstract; Figure 8; Elements 15, 17, 18, 76, 78; Paragraphs [0026], [0039]).

Claim 37: Alden teaches the method of claim 23, wherein the method comprises selecting the external audio signal via a switch of the headset (Alden Figures 6-8: Elements 58, 68, 72; Paragraphs [0036]-[0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 9-14, 17-20, 24-29, and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alden (US 2004/0198436) as applied to at least claims 8, 15, 21-23, 30 and 36-37 above and further in view of McLoone et al (US  8,064,972).

Claim 9: The combination of Alden & McLoone teaches the headset of claim 8, wherein the RF circuit comprises a transceiver configured to send the microphone signal and receive the chat signal (Alden Abstract; Figure 7: Element 66; Paragraphs [0036] & McLoone Col 3:14-27; 3:64-4:14).  Alden teaches the use and incorporation of voice conversation as cited above.  While the prior art of Alden is arguably silent regarding the inclusion of chat, McLoone teaches that this feature was known in an analogous user worn headsets (McLoone Col 3:14-27; 3:64-4:14).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated chat features as taught by McLoone in the invention of Alden in order to provide the predictable and expected result of allowing the use of the invention of Alden with online gaming environments and communications related thereto as taught by McLoone (McLoone Col 1:31-51).  

Claim 10: The combination of Alden & McLoone teaches the headset of claim 8, wherein the RF circuit comprises a radio receiver configured to receive the game signal (Alden Abstract; Figure 8: Elements 76, 78; & McLoone Col 2:65-3:27).

Claim 11: The combination of Alden & McLoone teaches the headset of claim 8, wherein the signal processor is configured to mix the microphone signal, the chat signal, and the game signal and feed the result to the pair of speakers (Alden Abstract; Figure 7: Element 66; Paragraphs [0011], [0014], [0036] & McLoone Col 2:65-3:27).

Claim 12: The combination of Alden & McLoone teaches the headset of claim 8, wherein a game console provides the chat signal (McLoone Col 2:52-3:27).

Claim 13: The combination of Alden & McLoone teaches the headset of claim 12, wherein the game console is a Microsoft Xbox™ console (McLoone Col 2:52-3:27).
.
Claim 14: The combination of Alden & McLoone teaches the headset of claim 8, wherein the headset comprises a control configured to balance the game signal against the chat signal (Alden Figures 6-8: Elements 58, 68, 72; Paragraphs [0036]-[0038]).

Claim 17: The combination of Alden & McLoone teaches the headset of claim 8, wherein the headset is operably coupled wirelessly to a game console (Alden Figure 8; Paragraphs [0027], [0032] & McLoone Figure 1; Col 1:40-51, 2:40-51).

Claim 18: The combination of Alden & McLoone teaches the headset of claim 17, wherein the game console is a Microsoft Xbox™ console (McLoone Col 2:52-3:27).

Claim 19: The combination of Alden & McLoone teaches the headset of claim 8, wherein the game signal is from a Microsoft Xbox™ console (McLoone Col 2:52-3:27).

Claim 20: The combination of Alden & McLoone teaches the headset of claim 9, wherein the chat signal is from a mobile device (Alden Abstract; Figure 8 & McLoone Col 3:14-27; 3:64-4:14).


Claim 24: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises:
sending the microphone signal via a transceiver in the RF circuit; and
receiving the chat signal via the transceiver (Alden Abstract; Figure 7: Element 66; Paragraphs [0036] & McLoone Col 3:14-27; 3:64-4:14)

Claim 25: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises receiving the game signal via a radio receiver in the RF circuit (Alden Abstract; Figure 8: Elements 76, 78; & McLoone Col 2:65-3:27).

Claim 26: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises:
mixing one or more of the game signal, the chat signal, the microphone signal and the external audio signal and feeding the result to the pair of speakers (Alden Abstract; Figure 7: Element 66; Paragraphs [0011], [0014], [0036] & McLoone Col 2:65-3:27)

Claim 27: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises receiving the chat signal from a game console (McLoone Col 2:52-3:27).
.
Claim 28: The combination of Alden & McLoone teaches the headset of claim 27, wherein the game console is a Microsoft Xbox™ console (McLoone Col 2:52-3:27).

Claim 29: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises balancing the game signal against the chat signal (Alden Figures 6-8: Elements 58, 68, 72; Paragraphs [0036]-[0038]).

Claim 32: The combination of Alden & McLoone teaches the method of claim 23, wherein the method comprises wirelessly coupling the headset to a game console (Alden Figure 8; Paragraphs [0027], [0032] & McLoone Figure 1; Col 1:40-51, 2:40-51).

Claim 33: The combination of Alden & McLoone teaches the headset of claim 32, wherein the game console is a Microsoft Xbox™ console (McLoone Col 2:52-3:27).

Claim 34: The combination of Alden & McLoone teaches the method of claim 23, wherein the game signal is from a Microsoft Xbox™ (McLoone Col 2:52-3:27).

Claim 35: The combination of Alden & McLoone teaches the headset of claim 34, wherein the chat signal is from a mobile device (Alden Abstract; Figure 8 & McLoone Col 3:14-27; 3:64-4:14).

Response to Arguments
Applicant's arguments filed June 13th, 2022 have been fully considered but they are not persuasive. 
The applicant proposes that the response as filed predates the prior art as previously applied following the applicant’s modification of their priority claim.  Responsive to the preceding and applicant presented claim amendments the prior art of Alden & McLoone  are now applied as presented above to address the claimed features as presented.
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715